department of the treasury internal_revenue_service washington d c march cc dom fs proc uilc number release date internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel field service cc dom fs subject application of i r c c this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend lpx authorized representative z dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree issues how is gross_income to be defined for purposes of measuring the omission of gross_income under i r c c where a tefra limited_partnership sells its interests in other partnerships to a third party purchaser a may the service apply the definition of gross_income in sec_6501 using gross_receipts before diminution for cost_of_goods_sold for purposes of i r c c b do the exculpatory concepts of adequate_disclosure codified in sec_6501 apply directly or by analogy in the application of i r c c to a tefra partnership is a partnership that was formed for the exclusive purpose of being the vehicle to affect the sale of real_estate parcels each of which had been held as the sole asset of a related partnership and terminated immediately after the sales in the trade_or_business of selling partnership interests for purposes of sec_6501 conclusions inasmuch as the i r c a supplements sec_6501 the concept of gross_income in i r c c should be interpreted in view of precedents under sec_6501 likewise the adequate_disclosure provisions in sec_6501 should be used in applying i r c c a partnership formed solely to sell partnership interests is in the trade_or_business of selling partnership interests facts using a group of limited_partnerships z indirectly owned numerous parcels of real_estate generally z and others were partners in a series of operating partnerships that in turn were controlling partners in another layer of real_estate partnerships which each held a single parcel of real_estate third parties such as lenders sometimes held minority partnership interests in the real_estate partnerships the operating partnerships also owned undeveloped land and stock in a corporation that owned real_estate the core operations of the entire business group was real_estate development and management the business group determined to pare its operations and negotiated a sale of some real_estate to an unrelated third party lpx a limited_partnership was formed to facilitate the sale in anticipation of the sale operating partnerships transferred their controlling_interest in some of the real_estate limited_partnerships and of the stock in a corporation that owned another parcel of real_estate to lpx and transferred parcels of undeveloped land into newly created partnerships in which lpx was the majority limited_partner when the sale was closed lpx transferred the corporate stock and its interests in the partnerships to the buyer the sale also included some real_estate partnership interests that were transferred directly by an operating partnership because the group could not get timely lender approvals for an interim transfer to lpx other_property included in the initial contract was dropped from the sale before the closing lpx filed a timely form_1065 under a filing extension on which it reported dollar_figurea of gross_income from various sources including dollar_figureb from the sale of the stock and partnership interests claiming a dollar_figurec basis in the stock and partnership interests lpx reported a net_loss information provided during an audit of z led to a tefra_audit of lpx that started more than three years after lpx filed its form_1065 the service issued a fpaa to lpx just before a six year limitation period on assessment under i r c c would have expired the service based its use of the six year limitations_period upon lpx’s alleged failure to report dollar_figured of gross_income based upon documents from the sale the gross_income calculated by the service included dollar_figuree attributable to the sale of the stock and partnership interests it appears that the difference in the gross_income reported by lpx and calculated by the service may result at least in part from varying treatment of encumbrances and loans paid off during the closing but lpx has not yet provided any reconciliation of the amounts reported on its partnership return law and analysi sec_1 inasmuch as i r c a supplements sec_6501 the concept of gross_income in i r c c should be interpreted in view of precedents under sec_6501 likewise the adequate_disclosure provisions in sec_6501 should be used in applying i r c c a gross_income for purposes of i r c c includes the definition of gross_income in sec_6501 you have advised us that the computation of the six year period of limitations is not at issue in this case the fundamental limitation period on assessment of tax by the service is found in sec_6501 which provides that unless otherwise provided any assessment must be made within three years from the date on which the return was filed sec_6501 provides otherwise if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of the of the amount of gross_income stated in the return for this purpose sec_6501 provides its own definition of gross_income in the case of a trade_or_business the term gross_income means the total of the amounts received or accrued from the sale_of_goods or services if such amounts are required to be shown on the return prior to diminution by the cost of such sales or services in the tax_court the service has the burden of proving that the six-year statute_of_limitations based upon the substantial omission of gross_income exception applies see rule sec_39 and sec_142 of the tax_court rules_of_practice and procedure the service must show that the amounts of income that were not reported were properly included in gross_income and that the excluded amounts exceeded of the amount shown on the return 47_tc_75 aff’d 386_f2d_510 2d cir and acq 1967_2_cb_3 the language in sec_6501 was first added to the internal_revenue_code in when congress sought to clear up a controversy among courts applying a predecessor of sec_6501 over whether the term gross_income meant gross_receipts ie the total amount received or accrued before diminution by the cost of sales or gross_profits being the excess realized over the unrecovered cost or other basis for the property h_r rept no 83rd cong 2d sess a414 compare upgrove lumber co commissioner 204_f2d_570 3d cir with 215_f2d_58 6th cir cf 357_us_28 applying pre-1954 law after adoption of sec_6501 for trade_or_business income congress adopted the gross_receipts_test for use in determining the amount of unreported gross_income thus to the extent lpx generated its income from the trade_or_business of selling partnership interests and stock application of the sec_6501 definition of gross_income would require the partnership to report at least of its gross_receipts from the sales to avoid the six year limitations_period in congress enacted the tefra unified_audit and litigation procedures to substitute a simplified and streamlined entity-level partnership audit litigation and assessment process in lieu of instituting multiple separate proceedings with the partners tax equity and fiscal responsibility act of pub_l_no cong rep no pincite 1982_2_cb_462 the tefra procedures provide rules for the examination of a partnership entity that parallel and supplement the existing rules and procedures in the code for the examination of a taxpayer’s return the tefra procedural rules supplement the rules for making a tax_assessment by inserting the audit of a tefra entity into the examination process before an assessment of taxes can be made against a partner based upon the partnership return although the audit is of an entity such as a partnership the tax can only be assessed against the taxpayers who are partners in that entity thus to supplement sec_6501 congress enacted a minimum assessment_period during which assessments could be made against all the partners in a tefra partnership for tax attributable to partnership items first sec_6501 was added to amend the general limitations on assessments in sec_6501 by expressly providing for an extension of period in the case of partnership items as defined in sec_6231 see section section in turn sets forth provisions that enhance the limitations periods in sec_6501 for partnership items of a taxpayer these include --- --- --- --- --- a minimal period in section a for assessing tax attributable to partnership items which will not expire before the date that is three years from the later date on which the partnership return was filed or due to be filed without regard to extensions a provision allowing a partner on his own behalf or the tmp acting with respect to all partners to agree to extend the three year limitations_period set under section a a special rule not necessary under sec_6501 establishing a one year period for making assessments of tax attributable to items that become nonpartnership_items before the assessment_period for tax on partnership items expires the suspension of the minimum period for assessment once an fpaa is issued that is similar to that provided in sec_6503 when a notice_of_deficiency is issued and a longer assessment_period in special circumstances such as fraud or the substantial omission_of_income each section provision applies the basic statute_of_limitations rule as set forth in sec_6501 to the special circumstances involved when the determination of a taxpayer’s liability is subject_to the special partnership audit process rather than providing a separate statute_of_limitations rule that applies exclusively to the partners’ tax adjustments from a partnership that would necessarily repeat all the definitions and terms already present in sec_6501 section simply addresses the special circumstances under which the sec_6501 rules will be applied for the partners’ tax adjustments resulting from the audit of the partnership entity for example in supplementing sec_6501 section does not repeat the details from sec_6501 such as the need for a written_agreement to extend the limitations_period in sec_6501 or the definition of gross_income in sec_6501 thus when section c states that years will be substituted for years if any partnership omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in its return a further definition of gross_income or how gross_income is to be determined need not be provided the sec_6501 definition is the one to be used in section c if the gross_income is from a trade_or_business b the adequate_disclosure provisions in sec_6501 should be used in applying i r c c once the service argues that the sec_6501 definition of gross_income should be used in interpreting section c based upon treating section as a extension of sec_6501 inherent factors of equity and logic preclude the service from asserting that the adequate_disclosure provisions of sec_6501 are not also encompassed in section c lpx should be given an opportunity to demonstrate that its partnership return adequately disclosed in gross_income from the sale of stock and partnership interests we would assert that the disclosure to be adequate must be apparent from the return itself including sufficient detail to alert the service as to the nature of the transaction and enable it to make a reasonably informed decision on whether to select the return for audit 81_tc_448 aff’d sub nom gee v commissioner 761_f2d_1410 9th cir 398_f2d_132 8th cir note that lpx’s interests in other partnerships must be considered in determining the gross_income shown on its return for purposes of sec_6501 the service will need to consider whether these partnerships filed returns and the amount of gross_income shown on the partnership returns see 48_tc_921 acq 1968_2_cb_2 24_tc_755 acq 1956_2_cb_8 partnership return was an adjunct to the individual returns and must be considered together with such individual return revrul_55_415 1955_1_cb_412 in considering whether disclosure is adequate in the context of multiple return-filing entities the return of each entity should meet the adequate_disclosure needs on its own without the service being compelled to search through myriad documents that may be in its possession with respect to another entity or taxpayer one exception is that any disclosures made on a partnership return must be considered in connection with the return of a partner in that partnership 46_tc_630 acq c b in determining whether lpx made adequate_disclosure the returns filed by the partnerships that lpx transferred or by any other partnership in which lpx was a partner should be considered in contrast a partnership cannot satisfy its adequate_disclosure responsibilities by relying upon returns filed by its partners or related entities the service cannot be expected to untangle information scattered over multiple returns before determining whether possible adjustments should be proposed in cases such as the one presented where the service belated discovered lpx’s underreporting of gross_income only through its extended audit of another taxpayer a six year assessment_period is appropriate a partnership that was formed for the exclusive purpose of being the vehicle to effect the sale of real_estate parcels each of which had been held as the sole asset of a related partnership and terminated immediately after the sales should be treated as being in the trade_or_business of selling partnership interests for purposes of sec_6501 the definition of gross_income for a trade_or_business in sec_6501 as the total amount received or accrued before diminution by the cost of sales differs from the definition of gross_income under sec_61 for those who sell or dispose_of property other than through a trade_or_business when property is sold other than through a trade_or_business the gross_profits being the net gain_or_loss on a sale rather than the gross_proceeds of the sale is used as the measure of gross_income 84_tc_203 cf 82_tc_546 aff’d 774_f2d_644 4th cir taxpayer’s long-term_lease recharacterized as a sale with substantial long-term_capital_gain income thus to the extent lpx generated its income from the trade_or_business of selling partnership interests and stock application of the sec_6501 definition of gross_income would require the partnership to report at least of its gross_receipts from the sales to avoid the six year limitations_period if the sec_6501 definition does not apply the test is of lpx’s gross_profits from the sale measured after any reduction for lpx’s basis in the property and the costs of the sale since the partnership return reports a net_loss any net gain on the sales would produce more than a omission of the gross_profits as you note there are few cases decided under sec_6501 in which the issue was whether the taxpayer was engaged in a trade_or_business in schneider v commissioner t c memo 49_tcm_1032 the tax_court denied the taxpayers the use of the sec_6501 definition because the parties had stipulated that their sale was a casual sale of a capital_asset in 84_tc_203 the taxpayer unsuccessfully argued that he was entitled to use the sec_6501 gross_receipts_test even though he was an investor and not in the trade_or_business of selling commodities in connelly v commissioner tcmemo_1982_644 45_tcm_49 an innocent spouse case based upon the omission_of_income under sec_6013 the court determined that the taxpayer’s spouse was engaged in the trade_or_business of selling securities before using the sec_6501 gross_income_test to determine the amount of the omitted income the court relied upon cases in substantive tax areas in deciding that whether a taxpayer was engaged in a trade_or_business is a factual question requiring an examination of the surrounding facts and circumstances cf 312_us_212 business or nonbusiness bad loans 321_f2d_562 6th cir deductibility of trading expenses the facts and circumstances concerning lpx’s creation and activities present a compelling case that it was in the trade_or_business of selling real_estate embodied in partnerships and corporations it was created to facilitate such sales and quickly acted to complete the single sale of the assets that had been transferred to it for purposes of the sale it then conducted no other business we note that 357_us_28 a case involving facts that lpx claims are similarly to its own was decided against the service because the service before the enactment of sec_6501 tried to use a gross_profits test in determining the omission of gross_income finding that colony inc had properly reported its gross_receipts the court rejected the use of the gross_profits test because in that case gross_profits reflected the overstatement of expenses rather than the taxpayer’s omission_of_income thus the supreme court decided the case based upon the same theory used by congress four years earlier in enacting sec_6501 the court agreed with congress that gross_receipts is a better measure of the omission of gross_income than gross_profits for purposes of sec_6501 because in computing gross_profits income is reduced by basis and other costs that can be the court’s use of the sec_6501 a i gross_income_test for a trade_or_business in interpreting sec_6013 supplies a second argument in favor of using the same definition in interpreting section c overstated with facts and circumstances similar to those in colony inc lpx should be treated as a trade_or_business for purposes of sec_6501 and gross_income should be computed as in colony inc using gross_receipts case development hazards and other considerations please call if you have any questions by nancy b romano senior technician reviewer field service procedural branch cc dom fs proc
